Exhibit 10.2

Schurman Fine Papers

500 Chadbourne Road

Fairfield, CA 94533

January 22, 2013

American Greetings Corporation

One American Road

Cleveland, Ohio 44144

Attn: Gregory Steinberg, Treasurer

Re: Letter Agreement re: Termination of Loan Agreement with Schurman Fine Papers

Dear Mr. Steinberg:

We refer to that certain Loan Agreement dated as of April 17, 2009 (the “Loan
Agreement”) and that certain Revolving Credit Note dated as of April 17, 2009
(the “Revolving Credit Note”), each between Schurman Fine Papers d/b/a Papyrus
(the “Company”) and American Greetings Corporation (the “Lender”).

The Company and the Lender each confirm that no principal, interest, fees and
other sums are due under the Loan Agreement and/or Revolving Credit Note as of
the date of this letter agreement, with the exception of the Unused Line Fee (as
defined in the Loan Agreement) due under Section 2.8 of the Loan Agreement for
the portion of the month January 2013 that the Loan Agreement was in effect,
which the Company agrees it will pay within 30 days of the date hereof. The
Company and the Lender agree that effective immediately the Loan Agreement is
hereby fully terminated and the Revolving Credit Note is cancelled. Any and all
liabilities, obligations and rights of each party under the Loan Agreement and
the Revolving Credit Note are fully terminated, released and cancelled in their
entirety, except with respect to the payment of the Unused Line Fee described
above and those other rights and obligations that expressly survive termination
of the Loan Agreement, including those as set forth in Section 10 of the Loan
Agreement.

This letter agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original. All such counterparts, taken
together, shall constitute but one and the same letter agreement. This letter
agreement shall become effective as of the date set forth above upon the
execution of a counterpart of this letter agreement by each of the parties
hereto.

The validity of this letter agreement, the construction, interpretation and
enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Very truly yours, /s/ Roxanne Prahser By: Roxanne Prahser Title: Chief Financial
Officer

 

Agreed to by: American Greeting Corporation /s/ Gregory M. Steinberg Name:
Gregory M. Steinberg Title: Treasurer

[Signature Page to Letter Agreement re: Termination of Loan Agreement with
Schurman Fine Papers]